AO 2458 (Rev. 09/19)      Case
                       Judgment in a6:19-cr-00003-CCL
                                    Criminal Case               Document 124 Filed 06/04/20 Page 1 of 7
                       Sheet l



                                       UNITED STATES DISTRICT COURT
                                                                District of Montana
                                                                           )
              UNITED STATES OF AMERICA                                     )      JUDGMENT IN A CRIMINAL CASE
                                 v.                                        )
                       K. JEFFERY KNAPP                                    )
                                                                                  Case Number: CR 19-03-H-CCL-01
                                                                           )
                                                                           )      USM Number: 17578-046
                                                                           )
                                                                           )       Joslyn Hunt, Ass't Federal Defender
                                                                           )      Defendant's Attorney                        --·· ~ -
THE DEFENDANT:
D pleaded guilty to count(s)

D pleaded nolo contendere to count(s)
  which was accepted by the court.
I?'! was found guilty on count(s)
   after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                 Nature of Offense                                                           Offense Ended
18 USC 922(g)(1)                prohibited person in possession of firearm                                  4/3/2019




       The defendant is sentenced as provided in pages 2 through         _ _7_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                              Dis       Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                           613/2020
                                                                         Date oftmposid of Judgment



                                                                         ~~~~
                                                                         s ~ D~

                                                                                Charles C. Lovell, Senior United States District Judge
                                                                         Name and Title of Judge


                                                                                                          614/2020
                                                                         Date
                           Case 6:19-cr-00003-CCL Document 124 Filed 06/04/20 Page 2 of 7
AO 2458 (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                       Judgment - Page   -~2~_ of   7
DEFENDANT: K. JEFFERY KNAPP
CASE NUMBER: CR 19-03-H-CCL-01

                                                              IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:
 sixty-three (63) months.




      l!"l   The court makes the following recommendations to the Bureau of Prisons:
             placement in FMC Rochester to evaluate Defendant's medical condition and alleviate risk of contracting coronavirus.




      lill   The defendant is remanded to the custody of the United States Marshal.

      D      The defendant shall surrender to the United States Marshal for this district:

             D at - - - - - - - - - - - D a.m.                   D   p.m.     on

             D as notified by the United States Marshal.

      D      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

             D   before 2 p.m. on

             D as notified by the United States Marshal.
             D as notified by the Probation or Pretrial Services Office.


                                                                     RETURN
 I have executed this judgment as follows:




             Defendant delivered on                                                          to

at                                                     with a certified copy of this judgment.



                                                                                                     UNITED STATES MARSHAL


                                                                            By
                                                                                                  DEPUTY UNITED STATES MARSHAL
                            Case 6:19-cr-00003-CCL Document 124 Filed 06/04/20 Page 3 of 7
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                          Judgment-Page _ _ _ of - - ~ - -
DEFENDANT: K. JEFFERY KNAPP
CASE NUMBER: CR 19-03-H-CCL-01
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a tenn of:
 three years.

 The defendant shall be prohibited from owning, using, or being in constructive possession or possession of firearms,
 ammunition, or other destructive devices while on supervision and any time after the completion of the period of supervision
 unless granted relief by the Secretary of the Treasury.




                                                    MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3,   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as detennined by the court.
            0 The above drug testing condition is suspended, based on the court's detennination that you
                 pose a low risk of future substance abuse.   (check if applicable)
4.     0 You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution.   (check if applicable)
5.     li!f You must cooperate in the collection of DNA as directed by the probation officer. (check if apphcable)
6.     0 You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted ofa qualifying offense. (check if applicable)
7,     0 You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 09/19)
                         Case 6:19-cr-00003-CCL Document 124 Filed 06/04/20 Page 4 of 7
                       Judgment in a Criminal Case
                       Sheet JA - Supervised Release
                                                                                                Judgment-Page   ____ of--~-~--
DEFENDANT: K. JEFFERY KNAPP
CASE NUMBER: CR 19-03-H-CCL-01

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisomnent, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9_     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or infonnant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at www.uscourts.gov.


Defendant's Signature                                                                                     Date - - - - - - - - - - - - -
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                         Case
                       Sheet 3D - 6:19-cr-00003-CCL
                                   Supervised Release   Document 124 Filed 06/04/20 Page 5 of 7
                                                                                            Judgment-Page __ p_ of _ _7 __
DEFENDANT: K. JEFFERY KNAPP
CASE NUMBER: CR 19-03-H-CCL-01

                                     SPECIAL CONDITIONS OF SUPERVISION
 1. You must not engage in any gambling or wagering activity of any kind, whether online, over the telephone, or in person,
 and must not enter any casino or other place of business where gambling is the primary service offered.

 2. You must comply with the sexual offender registration requirements for convicted offenders in any state in which you
 reside.

 3. You must take all mental health medications that are prescribed by your treating physician.

 4. You shall not possess or ingest alcohol and shall not enter establishments where alcohol is sold on a retail basis for
 consumption on the premises.

 5. You must submit your person, residence, place of employment, vehicles, and papers, to a search, with or without a
 warrant by any probation officer based on reasonable suspicion of contraband or evidence in violation of a condition of
 release. Failure to submit to search may be grounds for revocation. You must warn any other occupants that the premises
 may be subject to search pursuant to this condition. You must allow seizure of suspected contraband for further
 examination.

 6. You must participate in and complete programs for mental health and/or substance abuse treatment as approved by the
 United States Probation Office until the defendant is released from the program by the probation officer and the court. The
 defendant is to pay all or part of the costs of treatment as directed by the United States Probation Office.

 7. You must participate in substance abuse testing to include not more than 365 urinalysis tests, not more than 365
 breathalyzer tests, and not more than 36 sweat patch applications annually during the period of supervision. You must pay
 part or all of the costs of testing as directed by the probation office and the court.
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                          Case 6:19-cr-00003-CCL
                       Sheet 5 - Criminal Monetary Penalties
                                                                  Document 124 Filed 06/04/20 Page 6 of 7
                                                                                                            Judgment-Page _ _ _   of _ _    ?_ __
DEFENDANT: K. JEFFERY KNAPP
CASE NUMBER: CR 19-03-H-CCL-01
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment             Restitution                                            AV AA Assessment*       JVTA Assessment**
TOTALS            $    100.00             $                            $                         $                       $



 D    The determination of restitution is deferred until                         An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a panial payment, each payee shall receive an approximately proponioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

 Name of Payee                                                Total Loss***                      Restitution Ordered     Priority or Percentage




TOTALS                              $                          0.00              $                         0.00


D      Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(1). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D   the interest requirement is waived for the         D       fine   D    restitution.

       D   the interest requirement for the       D    fine       D     restitution is modified as follows:

• Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
•• Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
• •• Findings for the total amount of losses are required under Chapters I 09A, I I 0, 11 OA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                          Case
                       Sheet        6:19-cr-00003-CCL
                             6 - Schedule  of Payments           Document 124 Filed 06/04/20 Page 7 of 7
                                                                                                         Judgment- Page ____L__ of         7
 DEFENDANT: K. JEFFERY KNAPP
 CASE NUMBER: CR 19-03-H-CCL-01

                                                    SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     ~    Lump sum payment of$ _100.00                     due immediately, balance due

            •     not later than                                  , or
            •     in accordance with
                                       •   C,   •    D,      •     E, or     D Fbelow; or
 B    •     Payment to begin immediately (may be combined with             • c,    D D,or       D F below); or
 C     D    Payment in equal           ~      __ (e.g., weekly, monthly, quarterly) installments of $  _    __ over a period of
                          (e.g., months or years), to commence       _____ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D Payment in equal    _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ - ~ - - over a period of
           _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 dayi)) after release from imprisonment to a
            tenn of supervision; or

 E     D Payment during the term of supervised release will commence within _ _ _ _ _ (e.g.,        30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     D Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, ifthisjudgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                               Joint and Several              Corresponding Payee,
      (including defendant number)                       Total Amount                     Amount                        if appropriate




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

 ~    The defendant shall forfeit the defendant's interest in the following property to the United States:
      See preliminary order of forfeiture (Doc. 96) filed on Jan. 8, 2020.


Payments shall be applied in the following order:(]) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (oJ fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (JO) costs, mcluding cost of
prosecut10n and court costs.
